225 S.W.3d 159 (2005)
In the Matter of the ESTATE OF Cristina Loya GARCIA, Deceased.
No. 08-05-00291-CV.
Court of Appeals of Texas, El Paso.
October 13, 2005.
Robert R. Feuille, El Paso, for Appellant.
Jim Curtis, Kemp Smith LLP, Mario J. Martinez, Miguel Cervantes, Darron Lee Powell, Karin Armen Carson, Hobson, Stribling & Carson, LLP, Michael Jenkins Hutson, El Paso, for Appellees.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.


*160 OPINION

DAVID WELLINGTON CHEW, Justice.
Pending before the Court is Appellants motion to withdraw this appeal. Appellant, Marcela Lopez Borunda, filed an appeal from a disbursement order entered by the Probate Court of El Paso County, Texas, in cause number 2004-P00731-A. Appellant now files a motion to withdraw notice of appeal. We construe Appellants motion to be a motion to dismiss this appeal pursuant to Tex.R.App.P. 42.1(a)(1).
We have considered this cause on this motion and conclude that the motion should be granted. See TEX.R.APP.P. 42.1(a)(1). We hereby DISMISS this appeal.